[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                  FILED
                                                                     U.S. COURT OF APPEALS
                                            No. 11-14386               ELEVENTH CIRCUIT
                                                                          MARCH 27, 2012
                                        Non-Argument Calendar
                                      ________________________              JOHN LEY
                                                                             CLERK

                                           Agency No. A097-330-792


LILIAN ARACELI SOLIS,
a.k.a. Olivia Guzman,
a.k.a. Lilian Solis Velasquez,

llllllllllllllllllllllllllllllllllllllll                                        Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                      Respondent.
                                      ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (March 27, 2012)

Before HULL, MARCUS and FAY, Circuit Judges.

PER CURIAM:

         Lilian Araceli Solis, a native and citizen of Guatemala, petitions for review of
the Board of Immigration Appeals’s (“BIA”) denial of her motion to reopen removal

proceedings as untimely, pursuant to 8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2.

Previously, the BIA had affirmed the decision of an Immigration Judge (“IJ”), finding

Solis removable, and denying her request for asylum, withholding of removal, and

United Nations Convention Against Torture and Other Cruel Inhuman or Degrading

Treatment or Punishment (“CAT”) protection based upon her membership in a

particular social group -- persons misidentified as murderers by newspapers. In

February 2011, Solis filed a motion to reopen her removal proceedings, offering new

evidence and arguing that the murders of her husband and son in Guatemala, which

she alleged were the result of her misidentification, were evidence of changed country

conditions. The BIA denied Solis’s motion as untimely, concluding that the evidence

put forward established changed personal conditions, and that her motion essentially

repeated the arguments she previously presented to the BIA on appeal.

      In her brief, Solis argues that: (1) the BIA erred by not reopening her removal

proceedings because the murder of her family members constituted changed

circumstances warranting reopening, notwithstanding her untimely filing; and (2) the

BIA erred by not reopening her proceedings based upon her CAT claim that murder

can constitute torture and because the new evidence satisfied the “more likely than

not” standard for CAT protection. After careful review, we deny the petition.

                                          2
      We review the denial of a motion to reopen removal proceedings for abuse of

discretion. Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir. 2009). Judicial

review is limited to determining whether there has been an exercise of administrative

discretion and whether the matter of exercise has been arbitrary or capricious. Id.

Motions to reopen are especially disfavored in removal proceedings, “where, as a

general matter, every delay works to the advantage of the deportable alien who wishes

merely to remain in the United States.” Ali v. U.S. Att’y Gen., 443 F.3d 804, 808

(11th Cir. 2006) (quotation omitted).

      Ordinarily, an alien who is subject to a final order of removal and wishes to

reopen the proceedings may file before an IJ one motion to reopen. 8 U.S.C. §

1229a(c)(7)(A). This motion must be filed within 90 days of the date of the final

removal order. 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.23(b)(1). Nevertheless,

the time and numerical limits are inapplicable if the alien can demonstrate “changed

country conditions arising in the country of nationality or the country to which

removal has been ordered, if such evidence is material and was not available and

could not have been discovered or presented at the previous proceeding.” 8 C.F.R.

§ 1003.23(b)(4)(i). We have held that an alien who has been ordered removed cannot

file a successive asylum application, “except as part of a timely and properly filed

motion to reopen or one that claims that the late motion is excused because of

                                         3
changed country conditions.” Chen v. U.S. Att’y Gen., 565 F.3d 805, 810 (11th Cir.

2009) (quotation omitted). An alien cannot circumvent the requirement of changed

country conditions by demonstrating only a change in his personal circumstances.

Zhang, 572 F.3d at 1319.

      The BIA has the discretion to deny a motion to reopen for, among other things,

failure to introduce evidence that was material and previously unavailable. Li v. U.S.

Att’y Gen., 488 F.3d 1371, 1374-75 (11th Cir. 2007). “An alien who attempts to

show that the evidence is material bears a heavy burden and must present evidence

that demonstrates that, if the proceedings were opened, the new evidence would likely

change the result in the case.” Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256-57

(11th Cir. 2009). Although the BIA is not required to discuss every piece of evidence

presented, it is required to give reasoned consideration to all the evidence submitted

by the petitioner. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1376 (11th Cir. 2006)

(reviewing the denial of an application for withholding of removal).

      In this case, the BIA denied Solis’s motion to reopen after finding that she

failed to show how her newly-submitted evidence demonstrated changed country

conditions in Guatemala. It is undisputed that Solis’s motion was filed in February

2011, roughly 8 months after the BIA’s final order in June 2010. As a result, Solis’s

motion was untimely unless she could demonstrate changed country conditions.

                                          4
      Solis has failed to meet her burden. The BIA’s original opinion, Solis’s asylum

application, the receipt of her application, the IJ’s decision, and the filing receipt of

her notice of appeal do not establish changed country conditions, particularly given

that these documents were available for this Court’s review when we affirmed the

BIA’s original denial of her application for asylum, withholding of removal, and CAT

relief. See Jiang, 568 F.3d at 1252; Solis v. U.S. Att’y Gen., 411 F. App’x 256 (11th

Cir. 2011). Solis now claims, however, that it was not until the murders of her

husband and son that the inefficient police protection issue surfaced, demonstrating

the flawed country conditions, which is a changed circumstance for her case. But the

police report, Solis’s son’s death certificate, and her affidavit support the BIA’s

contention that the changed conditions are not country conditions, but rather changed

personal conditions. Zhang, 572 F.3d at 1319. Solis failed to present any evidence

beyond her own assertion that the murders in Guatemala were carried out as the result

of her misidentification in a Honduran newspaper. In addition, Solis’s affidavit

reiterates her original argument regarding her membership in a particular social class,

specifically individuals misidentified in newspapers as a murderers, which we

previously considered and denied. See Solis, 411 F. App’x at 259. Thus, while Solis

asserts that the murders of her family members established changed country




                                           5
conditions, they are reflective only of changed personal conditions. See Zhang, 572

F.3d at 1319.

      Because Solis has failed to satisfy her burden to reopen her removal

proceedings and because we previously ruled on the validity of the BIA’s original

order, including its denial of CAT relief, Solis’s arguments regarding CAT relief are

not properly before us. See 8 U.S.C. § 1252(d)(2); see Solis, 411 F. App’x 256.

Additionally, Solis did not include her renewed CAT claim in her motion to reopen,

and therefore, it is unexhausted. See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d

1247, 1250-51 (11th Cir. 2006) (stating that we are without jurisdiction to consider

claims not raised before the BIA); 8 U.S.C. § 1252(d)(1).

      In short, Solis did not meet her heavy burden to show that the previously

unavailable evidence submitted in her motion to reopen demonstrated changed

country conditions in Guatemala and excused the filing of an untimely motion to

reopen.   Additionally, the BIA gave reasoned consideration to the evidence

submitted. Tan, 446 F.3d at 1376. Accordingly, the BIA did not abuse its discretion

by denying Solis’s motion, and we deny her petition for review.

      PETITION DENIED.




                                         6